          Case 1:21-cv-01598-PKC Document 9
                                          8 Filed 04/15/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                  April 15, 2021
                                 Time to respond extended to June 28, 2021. Conference
                                 adjourned from May 24, 2021 to July 15, 2021 at 2:00 p.m.
VIA ECF                          SO ORDERED.
Hon. P. Kevin Castel             Dated: 4/15/2021
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

       Re:     Zhu v. Renaud, et al., No. 21 Civ. 1598 (PKC)

Dear Judge Castel:

        This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate her Application
to Register Permanent Residence or to Adjust Status (Form I-485) and Refugee/Asylee Relative
Petitions (Forms I-730). On behalf of the government, I write respectfully to request an on-consent
extension of time of sixty days to respond to the complaint (i.e., from April 29, 2021, to June 28,
2021). I also respectfully request that the initial conference presently scheduled for May 24, 2021,
be adjourned to July 6, 2021, or thereafter.

        The extension and adjournment are respectfully requested because USCIS has scheduled
interviews regarding the Form I-485 and Form I-730 for the individuals present in the United States
for April 28, 2021. The government anticipates that the requested extension will provide adequate
time for USCIS to determine what next steps may be necessary in light of the April 28 interviews
and also with respect to the Form I-730 for the overseas beneficiary, or to proceed to take
adjudicative action, which potentially could render this action moot. This is the government’s first
request for an extension of the deadline to respond to the complaint and to adjourn the initial
conference. Plaintiff’s counsel consents to these requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)
